Exhibit For Immediate Release: TIME WARNER DECLARES SPIN-OFF DIVIDEND OF AOL SHARES Record and Distribution Dates and Final Distribution Ratio Announced NEW YORK, November 16, – Time Warner Inc. (NYSE:TWX) and AOL Inc. today announced the timing and details regarding the spin-off of AOL from Time Warner. The Time Warner board of directors has approved the final distribution ratio and declared a pro rata dividend of the shares of AOL common stock owned by Time Warner that will result in the complete legal and structural separation of the two companies. On the distribution date of December 9, 2009, Time Warner stockholders of record as of 5 p.m. on November 27, 2009, the record date for the distribution, will receive one share of AOL common stock for every eleven shares of Time Warner common stock they hold. Fractional shares of AOL common stock will not be distributed to Time Warner stockholders.
